DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 35 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,693,830. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following explanation.
Regarding Claim 35:

10,693,830 – Claim 1
16/908,524 – Claim 35
1. A method of facilitating live streaming of content on multiple social media platforms, the method comprising:
35. A method of facilitating live streaming of content on multiple social media platforms, the method comprising:
sending, using a communication device, a digital content from a source user device, wherein the source user device comprises at least one content capturing device configured for generating the digital content;
receiving, using a communication device, a digital content from a source user device, wherein the source user device comprises a content capturing device 5configured for capturing the digital content;
sending, using the communication device, a supplemental content identifier from the source user device;
No corresponding limitation.
sending, using the communication device, a plurality of target identifiers from the source user device, wherein the plurality of target identifiers correspond to a plurality of target user devices;
receiving, using the communication device, a plurality of target identifiers from the source device, wherein the plurality of target identifiers corresponds to a plurality of target user devices;
identifying, using a processing device, a plurality of social media servers associated with the plurality of target identifiers;
identifying, using a processing device, a plurality of social media 10servers associated with the plurality of target identifiers;
identifying, using the processing device, a supplemental content based on the supplemental content identifier, wherein the supplemental content is a background audio content;
identifying a supplemental content based on a supplemental content identifier, wherein the supplemental content comprises at least one of a background audio content, a visual content, an audio-visual content, a textual content, and a haptic content;
processing, using the processing device, the digital content based on a plurality of platform characteristics corresponding to the plurality of social media servers;
processing, using the processing device, the digital content based on a plurality of platform characteristics corresponding to the plurality of social media servers;
embedding, using the processing device, the supplemental content in the digital content;
and 20embedding the supplemental content in the plurality of transformed digital content;
generating, using the processing device, a plurality of digital content based on the processing;
generating, using the processing device, a plurality of transformed 15digital content based on the processing;
transmitting, using the communication device, the plurality of digital content to the plurality of social media servers;
and transmitting, using the communication device, the plurality of transformed digital content to the plurality of social media servers.
sending, using the communication device, a source indication associated with the digital content;
No corresponding limitation.
identifying, using the processing device, a source server based on the source indication;
No corresponding limitation.
transmitting, using the communication device, a content request to the source server;
No corresponding limitation.
and sending, using the communication device, the digital content from the source server.
No corresponding limitation.


Although the conflicting claims are not identical, they are not patentably distinct from each other because Applicant’s Claims 35 merely broadens the scope of the new independent claims by eliminating limitations as shown above the from Claim 1 of the parent case
It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re karlson, 136 USPQ 184 (CCPA). Also, note Ex Parte Raine 168 USPQ 376 (bd. App 1969); omission of a reference whose function is not needed would be obvious to one skilled in the art. 
Allowable Subject Matter
Claims 1-34 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 1, the claim is reprinted below:
1. A method of facilitating live streaming of content on multiple social media platforms, the method comprising: 

receiving, using a communication device, a plurality of digital content 5from a source user device, wherein the source user device comprises a plurality of content capturing devices configured for capturing the plurality of digital content, wherein the plurality of content capturing devices is configured for simultaneously capturing the plurality of digital content from a plurality of content capturing directions; 

10receiving, using the communication device, a plurality of target identifiers from the source user device, wherein the plurality of target identifiers corresponds to a plurality of target user devices; 

identifying, using a processing device, a plurality of social media servers associated with the plurality of target identifiers; 

15processing, using the processing device, the plurality of digital content based on a plurality of platform characteristics corresponding to the plurality of social media servers; 

generating, using the processing device, a plurality of transformed digital content based on the processing; and 

20transmitting, using the communication device, the plurality of transformed digital content to the plurality of social media servers.

The claim is allowable as the prior art fails to teach or render obvious the above underlined limitations in combination with the other limitations of the independent claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bradley (US 2017/0142035) teaches in ¶ [0056]:
[0056] In one or more embodiments, a situation may arise where the publishing tool may determine that the publishing user on the first social network and the associated user on the second social network are in fact the same person reposting the same information across multiple social media networks. The publishing tools may reduce the time it takes to republish the same content multiple times, and instead automatically jointly publish the content across all social media networks the publishing user participates in using various associated user names.

The claim is allowable as the Bradley fails to teach or otherwise render obvious the above identified allowable limitations in combination with the other limitations of the independent claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA NGUYEN whose telephone number is (571)270-5660. The examiner can normally be reached Monday - Friday 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGELA NGUYEN/Primary Examiner, Art Unit 2442